DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Claim #10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.

 	Additionally, claims 7 and 18 are withdrawn by the Examiner for reading on non-elected Species II, FIG. 7 which teaches a wire-like material 200.

 	Claims #1-6, 8, 9, 13-17, 19, and 20 are under examination in the present Office Action.

IDS
 	The IDS document(s) filed on January 16, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

Claim Objections
 	As to claim 8, did Applicant intend “sideways” instead of “sidewise”?  Furthermore, the word construction is awkward.  The Examiner suggests language like “extends laterally past the at least one lead” or similar language.

 	As to claim 9, the Examiner suggests “said at least one lead is transverse to said first plane”.  Further as to claim 9, the Examiner suggests a comma between “said chip mounting portion” and “and said”.


 	As to claim 19, the Examiner suggests a comma between “said chip mounting portion” and “and said”.


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 9, and 19 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 8, it is unclear how a lateral surface of the at least one lead is in abutment with itself, i.e. “said lateral surface”.  Applicant’s published specification (“Spec.”) does not clarify this.  See Spec. ⁋ [0083].

 	As to claim 9, it is unclear how said at least one lead 10 is transverse [to] said first plane X10 and said second plane X12 when elected FIG. 2 shows that it is parallel.


 	As to claim 19, it is unclear what is meant by “and said at least one lead transverse”.  There appears to be a missing limitation here as it is unclear what said at least one lead is transverse to.


Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hiraga (U.S. Patent Publication No. 2008/0023843 A1), as cited in the IDS and hereafter “Hiraga”.
	

	As to claim 1, Hiraga teaches:
A semiconductor chip 12.  Hiraga teaches that semiconductor substrate 12 may comprise a chip with an integrated circuit therein.  See Hiraga, FIG. 4, ⁋ [0066].

A leadframe 10+20 including a chip mounting portion 10, wherein said semiconductor chip is mounted to the chip mounting portion, and at least one lead 20, 22 arranged facing the chip mounting portion, the at least one lead lying in a first plane and the chip mounting portion lying in a second plane, the first plane and the second plane mutually offset with a gap therebetween.  Hiraga teaches the at least one lead 20, 22 lying in a first plane and the chip mounting portion 10 lying in a second plane, mutually offset with a gap therebetween given that the at least one lead is formed over the chip mounting portion.  Id. at FIG. 4.

An electrical component C1 arranged on the chip mounting portion and extending between the first plane and the second plane.


	As to claim 3, Hiraga teaches a first electrically-conductive formation 14a electrically coupling the chip mounting portion 10 and the electrical component C1 arranged on the chip mounting portion; and a second electrically-conductive formation 14b electrically coupling the electrical component to the at least one lead in the lead frame arranged facing the chip mounting portion.  Id.

 	As to claim 4, Hiraga teaches the first electrically-conductive formation comprises electrically-conductive material electrically and mechanically coupling the electrical component and the chip mounting portion.  Id. at ⁋ [0041], FIG. 4.  The Examiner notes that the claim does not require a particular material; Hiraga’s first electrically-conductive formation necessarily comprises a material that is capable of electrical conduction and mechanical coupling to support the electrical component C1.


 	As to claim 5, Hiraga teaches said at least one lead 20, 22 arranged facing and at least partially overlapping the chip mounting portion 10, the electrical component extending bridge-like between the chip mounting portion and the at least one lead arranged facing the chip mounting portion.  Id. at FIG. 4.  

 	As to claim 6, Hiraga teaches the second electrically-conductive formation 14b comprises electrically-conductive material electrically and mechanically coupling the electrical component to the at least one lead arranged facing and at least partially overlapping the chip mounting portion.  Id. at ⁋ [0041], FIG. 4.  The Examiner notes that the claim does not require a particular material; Hiraga’s second electrically-conductive formation necessarily comprises a material that is capable of electrical conduction and mechanical coupling to support the electrical component C1.

Claims Allowable If Rewritten in Independent Form
 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

 	As to claim 2, Hiraga is the closest prior art.  While Hiraga teaches elongate electrical component C1 extending along a longitudinal (lengthwise) axis, the electrical component is not arranged on the chip mounting portion with said longitudinal axis transverse to the second plane, and no other prior art was found.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 13-17 and 20 are indicated as being allowable because of the limitation “between the chip mounting portion and a lateral surface of the at least one lead, in abutment with said lateral surface” (claim 13).  Hiraga is the closest prior art but Hiraga’s electrical component C1, while positioned at a (bottom) side of the at least one lead, is not between the chip mounting portion 10 and a lateral surface of the at least one lead, in abutment with said lateral surface.  No other prior art was found.

No Prior Art Applied
 	No prior art has been applied to claims 8, 9, and 19 in view of the unclear claim language.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829